Citation Nr: 1044949	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO. 99-21 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for status post right 
pyelolithotomy with renal lithiasis and pyelonephritis and left 
pyelolithiasis (right and left kidney disorder), evaluated as 30 
percent disabling prior to July 13, 2007.

2. Entitlement to an increased rating for status post right 
pyelolithotomy with renal lithiasis and pyelonephritis and left 
pyelolithiasis (right and left kidney disorder), evaluated as 60 
percent disabling since July 13, 2007.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1999 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA). The rating decision denied the Veteran's 
claim for an evaluation in excess of 30 percent for service-
connected kidney disability.

This matter was previously before the Board on three occasions. 
In January 2006, the Board remanded the matter on appeal for 
additional development. By rating decision of November 2007, the 
Veteran's disability rating was increased from 30 percent to 60 
percent, effective July 13, 2007. In August 2008 and March 2010 
the Board again remanded the claims for additional development. 

As noted in the Board's August 2008 and March 2010 remands, the 
Veteran has claimed entitlement to service connection for a 
cerebrovascular accident (CVA) as secondary to service-connected 
disability of the kidneys, and also entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability and residuals of his CVA. 
These issues have been raised by the record, but 
information in the claims file does not indicate whether 
the matters have been adjudicated by the Agency of 
Original Jurisdiction (AOJ). Therefore, they are referred 
to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the 
Veteran had definite decrease in kidney function for the period 
from March 1999 forward; there is no evidence to show an increase 
in the level of disability for the one year prior to his March 
16, 1999, claim for an increased rating for a right and left 
kidney disorder.

2. The preponderance of the evidence demonstrates that for the 
period from March 1999 forward the Veteran did not have 
persistent edema, albuminuria with BUN 40 to 80 mg%, or 
creatinine of 4 to 8mg%; was not shown to be in generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion; and did not have markedly 
decreased function of kidney or other organ systems.

3. The Veteran's symptoms and manifestations of a right and left 
kidney disorder are contemplated in the schedular rating criteria 
and are not so exceptional or unusual as to warrant 
extraschedular consideration.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 60 percent, but no 
more, from March 16, 1999, to July 12, 2007, for status post 
right pyelolithotomy with renal lithiasis and pyelonephritis and 
left pyelolithiasis are met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b), 3.400(o)(2), 4.7, 4.115a, 
4.115b, Diagnostic Codes 7508 & 7509 (2010).

2. The criteria for a disability rating in excess of 60 percent, 
from July 13, 2007, for status post right pyelolithotomy with 
renal lithiasis and pyelonephritis and left pyelolithiasis are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321(b), 4.7, 4.115a, 4.115b, Diagnostic Codes 7508 & 
7509 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a rating in excess of 30 percent for a service-
connected right and left kidney disorder for the period prior to 
prior to July 13, 2007, and a rating in excess of the currently 
assigned 60 percent for this disability for the period from July 
13, 2007. Because the evidence is at least in equipoise as to 
whether the Veteran has experienced a definite decrease in kidney 
function for the period from March 16, 1999, the Board will find 
that a rating of 60 percent, but no more, is warranted for the 
full pendency of his claim. See 38 C.F.R. § 4.115a (criteria for 
rating of kidney dysfunction).

In this decision, the Board will discuss the relevant law that it 
is required to apply. This includes statutes enacted by Congress 
and published in Title 38, United States Code ("38 U.S.C.A."); 
regulations promulgated by VA under the law and published in the 
Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) 
(Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction; Board must also consider and discuss all applicable 
statutory and regulatory law, as well as the controlling 
decisions of the appellate courts).



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. See 38 C.F.R. § 3.159(b)(1).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim. As previously defined 
by the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability. 

In letters dated in April 2002, January 2006, September 2008, and 
March 2010, VA explained the evidence necessary to substantiate 
the Veteran's appealed claim for an increased rating. These 
letters also informed him of his and VA's respective duties for 
obtaining evidence. VA explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims held, in part, that VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error. Although VCAA 
notice was not completed prior to the initial adjudication, the 
claims have been readjudicated thereafter, most recently by a 
supplemental statement of the case issued in August 2010. The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices. Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim. For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal. 

With regard to the duty to assist, the claims file contains 
service treatment records, reports of VA post-service treatment, 
reports of private treatment, and reports of VA examinations. 

With respect to Social Security Administration (SSA) records 
requested by a Board remand issued in March 2010, in March 2010 
correspondence to the RO the SSA indicated that there were no 
medical records in the possession of SSA because the Veteran did 
not file for disability benefits. 

With respect to the VA examination, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007). An opinion is considered 
adequate when it is based on consideration of an appellant's 
prior medical history and examinations and describes the 
disability in sufficient detail so that the Board's evaluation of 
the claimed disability is a fully informed one. Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007). The most recent relevant 
VA examinations of record, conducted in May 2007 (for 
hypertension) and June 2007 (for kidney disease), and January 
2009 (for kidney disease), were based on a review of the medical 
evidence of record and history from and examination of the 
Veteran, and contained adequate findings for application of the 
pertinent rating criteria. The January 2009 VA examination was 
provided in light of the Veteran's described worsening symptoms. 
Based on the above observations, the Board finds the examinations 
to be adequate for VA rating purposes. 

In prior recent Board remands it was requested that updated VA 
treatment records and SSA disability benefits records be 
obtained. As noted above, the updated VA records of treatment 
have been obtained, and SSA has informed VA that SSA has no 
relevant records in its possession because the Veteran did not 
apply for SSA disability benefits. Thus, the RO/AMC has achieved 
substantial compliance with these aspects of prior Board remands. 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand 
by the Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders). 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim. Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the claims file that there are additional available relevant 
records that have not yet been obtained.


Merits of the Claim

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. 
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4. 

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations. See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim 
is denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed. Id. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991). Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). However, staged ratings are appropriate for 
an increased rating claim, if the factual findings show distinct 
time periods where the service-connected disability exhibited 
symptoms that would warrant different ratings. See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally 
involves a 3-step inquiry. First, the Board must determine 
whether the evidence comes from a "competent" source. The Board 
must then determine if the evidence is credible, or worthy of 
belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible). The 
third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record. 

With respect to the applicable criteria for rating the Veteran's 
service-connected disability, 38 C.F.R. § 4.115a provides s that 
only the predominant area of genitourinary dysfunction shall be 
considered for rating purposes. The areas of genitourinary 
dysfunction to be considered are as follows:

Renal dysfunction requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN (blood urea nitrogen) more than 
80mg% (milligrams per 100 milliliters); or, creatinine more than 
8mg%; or, markedly decreased function of kidney or other organ 
systems, especially cardiovascular, warrants a 100 percent 
rating. Renal dysfunction characterized by persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or a limitation of exertion warrants an 80 
percent rating. Renal dysfunction with constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic Code 
7101 warrants a 60 percent rating. Renal dysfunction where 
albumin is constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or hypertension 
at least 10 percent disabling under Diagnostic Code 7101 warrants 
a 30 percent rating. Renal dysfunction is noncompensable with 
albumin and casts with history of acute nephritis; or, 
hypertension that is noncompensable under Diagnostic Code 7101. 
See 38 C.F.R. § 4. 115a.

Voiding dysfunction is to be rated on the basis of urine leakage, 
frequency, or obstructed voiding. The criteria for voiding 
dysfunction are as follows: Continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times per 
day warrants a 60 percent rating. When the wearing of absorbent 
materials which must be changed 2 to 4 times per day is required, 
a 40 percent rating is warranted. When the wearing of absorbent 
materials which must be changed less than 2 times per day is 
required, a 20 percent rating is warranted. 38 C.F.R. § 4.115a. 

Urinary frequency characterized by daytime voiding intervals of 
less than one hour, or; awakening to void five or more times per 
night warrants a 40 percent rating. Daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night warrants a 20 percent rating. Daytime voiding 
interval between two and three hours, or; awakening to void two 
times per night warrants a 10 percent rating.

Obstructed voiding characterized by urinary retention requiring 
intermittent or continuous catheterization warrants a 30 percent 
rating. A 10 percent rating is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased force 
of stream) with any one or combination of the following:  (1) 
Post void residuals greater than 150 cc.; (2) Uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc/sec); (3) 
Recurrent urinary tract infections secondary to obstruction; (4) 
Stricture disease requiring periodic dilatation every 2 to 3 
months.

Obstructive symptomatology with or without stricture disease 
requiring dilation 1 to 2 times per year warrants a 
noncompensable rating. See 38 C.F.R. § 4. 115a.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996). 

At a VA examination in May 1999, the Veteran described bilateral 
lumbar pain during the night and bilateral leg edema. Voiding 
frequency during the night of four to five times per night was 
noted, and daytime frequency was "1-2 times."  The Veteran's 
weight was noted to be stable. The examiner's diagnoses were 
bilateral nephrolithiasis, status post nephrolithotomy from right 
and left kidney, urgency incontinence, and bilateral leg edema.

VA records of treatment in August 1999 include an impression of 
right nephrolithiasis with associated right upper pole calyceal 
ectasia as diagnosed by a urogram. 

An August 1999 abdominal sonogram showed that both kidneys were 
normal in size, position and echogenicity, without hydronephrosis 
or nephrolithiasis. There were bilateral simple cysts, with the 
one on the right kidney at the upper pole cortex, measuring 1.7 
centimeters in diameter, and one on the left kidney at the upper 
pole cortex and measuring 3.7 centimeters in diameter. 

Prior to a lithotripsy in November 1999 the Veteran indicated he 
felt well, though he was noted to have mild edema of the lower 
extremities and varicose veins. At a follow-up appointment in 
April 2002 he reported voiding well and denied hematuria. In June 
2002  he reported feeling well. He was diagnosed as having a 
history of nephrolithiasis, stable at the present time by the VA 
urology service.

At a VA examination in June 2002, the Veteran recounted that two 
years prior he had undergone lithotripsy at Puerto Rico Medical 
Center, and recently passed another stone two months prior to the 
examination. He had no dysuria. He had normal urinary flow. He 
recounted a history of urinary tract infections. He reported a 
history of weight loss of 40 pounds, but this appears to have 
been a report of remote medical history rather than recent weight 
loss, since contemporaneous treatment records do not indicate any 
significant change in weight. He reported night frequency of 
urination of three four times per night. He was noted to have 
recurrent urinary tract infections, and no hospitalization for 
urinary disease over the past year. It was indicated that the 
Veteran's blood pressure was not taken, that cardiovascular 
examination was not indicated, and that the Veteran had no edema. 
The diagnoses were chronic urinary stones; status post bilateral 
nephrolithotomy, status post electro-shock wave lithotripsy, 
recurrent urinary tract infections, and early benign prostatic 
hypertrophy.   

A report of a VA CT scan in January 2004 includes impressions of 
bilateral renal cysts, nonobstructive calcified stone at right 
kidney mid pole, and no ureterolithiasis nor hydronephrosis 
identified.

A report of a VA CT scan of the abdomen in May 2004 includes 
diagnoses and findings of multiple simple cysts in both renal 
parenchymas. 

A report of a renal sonogram in May 2004 includes findings of 
multiple simple cysts in both renal parenchymas; no hydrophenisis 
identified; and right staghorn calculi.  A May 2004 urogram 
included findings of right nephrolithiasis with associated 
blunting of the mid and upper caliceal system, with no 
hydronephrosis on either side. 

At a VA examination in June 2007, the Veteran was found to have a 
definite decrease in kidney function and bilateral kidney cysts. 
A private May 2007 CT scan was noted to show bilateral renal 
cysts, multiple right renal calculi, no evidence of 
hydronephrosis, a left inguinal hernia, and a borderline 
prostate. The Veteran reported urination four to five times per 
day. He had to urinate three to four times per night and was 
noted to have night incontinence, though it was noted that he did 
not have to wear diapers. The Veteran complained of dysuria and 
forceful micturition but emptied his bladder well and also had a 
thin stream. The examiner noted the Veteran had bilateral renal 
cysts and multiple right renal calculi, and normal renal function 
tests. Urinalysis revealed 11 to 25 red blood cells likely due to 
renal calculi and a left inguinal hernia. PSA testing a and blood 
glucose levels were normal. Testing in March 2007 was noted to 
include BUN of 16.4 and creatinine of .60. The examiner opined 
that it was correct to say the Veteran had a decrease in kidney 
function because he had bilateral renal cysts and also multiple 
right renal calculi. The examiner noted that the Veteran had 
experienced recurrent urinary tract infections because of the 
stones in both kidneys, and further stated that some of the 
urinary symptoms were, in addition to being related to the 
Veteran's prostatic condition, also related urinary tract 
infections, which the examiner had indicated at an earlier point 
were recurrent and secondary to renal calculi.

At a June 2007 VA cardiovascular examination blood pressure 
readings were 146/86, 145/90, and 129/80. Heart examination 
revealed regular rate and rhythm, no murmur, and no gallop. An 
August 2003 multiple-gated acquisition scanning (MUGA) was noted 
to show adequate biventricular function with ejection fraction of 
71 percent. The examiner opined that the Veteran's arterial 
hypertension was less likely than not caused by his history of 
kidney stones, and was more likely related to the high incidence 
of arterial hypertension in patients over age 70 years old.

An August 2008 report of a VA abdominal ultrasound includes 
impressions of right renal nonobstructing calculi and bilateral 
renal cysts.

A November 2008 report of a VA CT scan includes impressions of 
bilateral renal cysts and right nonobstructive nephrolithiasis.

At a VA examination in January 2009, the examiner opined that 
there was no evidence of proteinuria or intrinsic renal damage. 
BUN was 15.9 and creatinine was .67. The Veteran indicated that 
he felt fatigued after prolonged walking, had to urinate once per 
hour during the day and five per six times per night, and 
occasionally experienced urinary incontinence. He denied 
hematuria or dysuria, as well as fever, chills, or foul urine 
odor. Urinary symptoms of urgency and dribbling were noted. There 
was leakage due to urinary incontinence. There was a history of 
urinary tract infections. He had undergone no invasive procedures 
over the past 12 months and one non-invasive procedure over the 
past 12 months. There was, according to the examiner, no history 
of renal dysfunction. Blood pressure was 120/70. It was noted 
that there was no weight change.  

The VA examiner in June 2007 specifically stated that it was 
correct to say that the Veteran had decrease in kidney function, 
as evidenced by bilateral renal cysts and multiple right renal 
calculi. As definite decrease in kidney function is a criterion 
for a 60 percent rating for renal dysfunction under 38 C.F.R. 
§ 4.115a, in a November 2007 rating decision the RO awarded a 60 
percent rating; however, this award was only made effective the 
date of the June 2007 VA examination at which the examiner 
ascertained a decrease in kidney function. 

However, the evidence relied upon by the VA examiner to ascertain 
a definite decrease in kidney function was a May 2007 CT scan of 
the abdomen, and thus was evidence received prior to the date of 
the VA examination. Moreover, the Board notes that as early as 
May 1999, at a VA examination the Veteran was diagnosed with 
bilateral nephrolithiasis, and bilateral leg edema; that VA 
records of treatment in August 1999 include an impression of 
right nephrolithiasis with associated right upper pole calyceal 
ectasia, specifically based on the results of an August 1999 VA 
urogram; and that an August 1999 VA abdominal ultrasound, even 
though less detailed than the private May 2007 CT scan report, 
indicated that the Veteran had bilateral kidney cysts. Further, 
the August 1999 VA urogram showed calcific densities overlying 
the right renal shadow, in years succeeding May 1999, imaging and 
urogram studies have consistently shown multiple bilateral renal 
cysts and renal calculi.

Thus, for the full pendency of the Veteran's claim, from March 
1999 forward, and affording all benefit of the doubt in favor of 
the Veteran, the Board finds definite decrease in kidney 
function, as described by the VA examiner in June 2007, as 
evidenced by objective findings of bilateral kidney cysts and 
renal calculi from 1999 forward. Accordingly, the Board finds 
that a rating of 60 percent, based on definite decrease in kidney 
function, a rating criterion for renal dysfunction as set forth 
at 38 C.F.R. § 4.115a, is warranted. 

As there is no evidence from which it might be factually 
ascertained that a worsening of the Veteran's condition occurred 
during the one-year period prior to March 16, 1999, the increase 
from a 30 percent to a 60 percent rating is to take effect on the 
date of receipt of the claim for an increased rating, March 16, 
1999. See 38 C.F.R. § 3.400(o)(2).

The criteria for the next higher rating of 80 percent are not 
met. The evidence does not show that the Veteran has experienced 
persistent edema. Although he was found to have edema at the May 
1999 VA examination, at his other VA examinations, including June 
2002 and January 2009 VA examinations, he was found not to have 
edema. The Veteran described to the January 2009 examiner having 
dsypnea or angina on mild exertion, but this is not consistent 
with him, by his own account, feeling fatigued after prolonged 
walking, and, in this regard, the Board finds the symptoms of 
dyspnea and angina on mild exertion that the Veteran reported to 
the examiner were not consistent or credible and were without 
corroboration by objective medical evidence, and for these 
reasons are not of sufficient probative weight for consideration 
under the rating code.  He is not shown to have albuminuria with 
BUN 40 to 80 mg%. BUN has been far below this level, usually at 
or near 16 to 20 mg%. He is not shown to have creatinine of 4 to 
8mg%. Creatinine has been far below this level, generally in the 
range of .6 to .7. He is not shown to be in generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion. At the January 2009 VA 
examination, he was noted to feel fatigued after prolonged 
walking (emphasis added); to have no peripheral edema, normal 
pulses, blood pressure of 120/70 (presumably with medications), 
no erectile dysfunction, a normal bladder on examination, and no 
abdominal or flank tenderness; and his weight was indicated not 
to have changed significantly. With these criteria in mind, the 
Board finds that the criteria for the next higher rating of 80 
percent for renal dysfunction are not met or approximated. See 38 
C.F.R. § 4.115a. The preponderance of the evidence is against a 
rating in excess of 60 percent for the full pendency of the 
claim, such that a staged rating above 60 percent is not 
warranted for any period relevant to this appeal. See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Likewise, the criteria for a 100 percent rating, which would 
represent even more severe symptomatology, are not met. With 
respect to the criteria for a 100 percent rating, the Board has 
considered whether the Veteran has markedly decreased function of 
kidney or other organ systems, especially the cardiovascular 
system. As noted above, at his June 2007 VA examination the 
Veteran's hypertension was found not to be due to his kidney 
dysfunction, and at his January 2009 VA examination, blood 
pressure was measured at 120/70, presumably with medications. 

The January 2009 VA examination report, consistent with treatment 
records and prior VA examinations, indicated that intensive 
management was note required, and that there was no history of 
renal dysfunction or renal failure. Further, although the Veteran 
indicated dyspnea and angina no mild exertion, he indicated at 
the same examination that he felt fatigued after prolonged 
walking, and the medical evidence of record, which includes 
voluminous records of treatment and examination, is not 
consistent with this history or findings of dyspnea or angina, 
rendering this history not credible. 

Thus, the Board finds that there is not markedly decreased 
function of other organ systems attributable to the Veteran's 
service-connected kidney disability and a rating of 100 percent 
is not warranted under this criterion. See 38 C.F.R. § 4.115a. 
The criteria are not met or approximated and the preponderance of 
the evidence is against assignment of a rating of 100 percent.

The Board has considered alternatively rating the Veteran's 
disability pursuant to rating criteria set forth at 38 C.F.R. 
§ 4.115b, Diagnostic Codes 7508 (nephrolithiasis) or 7509 
(hydronephrosis); however, the maximum schedular rating under the 
specific criteria set forth in these diagnostic codes is 30 
percent. As a result, evaluation under these rating codes cannot 
result in a higher rating than that currently assigned. 
Similarly, consideration of rating for voiding dysfunction, 
obstructed voiding, or urinary tract infection pursuant to 38 
C.F.R. § 4.115a would serve no purpose because the maximum 
ratings available are 60 percent or less. Rating under more than 
one of these sets of rating criteria at one time would result in 
impermissible pyramiding of ratings based on the same 
manifestations, see 38 C.F.R. 4.14 (avoidance of pyramiding), and 
further would be contrary to 38 C.F.R. § 4.115a, which states 
that only the predominant area of genitourinary dysfunction shall 
be considered for rating purposes.

The Board has considered whether this matter warrants referral 
the Director, Compensation and Pension, for extraschedular 
consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111 (2008) (holding that there is a three-step inquiry for 
determining whether a veteran is entitled to an extraschedular 
rating: first, the Board must first determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate; second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms"; and third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.). In this 
matter, the Board finds that the Veteran's disability picture is 
not so exceptional as to render the available schedular criteria 
inadequate. The Veteran's manifestations and symptoms of right 
and left kidney disability are fully and directly contemplated in 
the rating criteria in the manner discussed at length above. 
Accordingly, the case does not warrant referral for 
extraschedular consideration. 


ORDER

Entitlement to an increased rating of 60 percent for status post 
right pyelolithotomy with renal lithiasis and pyelonephritis and 
left pyelolithiasis (right and left kidney disability), for the 
period from March 16, 1999, to July 12, 2007, is granted. 

Entitlement to a rating in excess of 60 percent for status post 
right pyelolithotomy with renal lithiasis and pyelonephritis and 
left pyelolithiasis (right and left kidney disability), for the 
period since July 13, 2007, is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


